Citation Nr: 1204808	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 3, 1972, to April 7, 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran failed to report to a hearing before a Veterans Law Judge, rescheduled from August 2011 at the Veteran's request, that was scheduled for October 2011.  


FINDINGS OF FACT

1.  An August 2003 rating decision to which the Veteran was notified in that month found that new and material evidence had not been received to reopen a claim for service connection for a lumbar spine disability; he did not perfect an appeal to the decision within the allotted time and the decision became final. 

2.  The August 2003 rating decision is the most recent final rating decision addressing the issue of entitlement to a lumbar spine disability on any basis and the evidence received since this decision is cumulative and redundant of evidence of record in August 2003.  


CONCLUSIONS OF LAW

1.  The August 2003 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  Evidence received since the August 2003 rating decision is not new and material to the issue of entitlement to service connection for a lumbar spine disability; accordingly, the claim for service connection for this disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letter dated in September 2007.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In short, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Such notice as required by Kent was provided by the September 2007 letter, as this letter informed the Veteran of both the basis of the most recent final denial by rating action in August 2003; namely, the absence of new and material evidence to reopen a claim for service connection for a lumbar spine disability originally denied in a November 1987 rating decision, and the elements required for service connection.  To the extent such notice is found to be inadequate, it is clear that the Veteran has actual notice of the basis of the prior final denial and the type of evidence that needs to be submitted to reopen the claim.  The Veteran in hearing testimony asserted that he did not have a lumbar spine disability prior to service, and that he has a current lumbar disability is the result of service.  This argument advanced by the Veteran demonstrates actual knowledge of the underlying basis for the original decision denying service connection for a lumbar spine disability in November 1987.  Thus, any deficiency in Kent notice in this case has not prejudiced the Veteran since he is aware of what the evidence must show to reopen the claim.  No useful purpose would be served by delaying appellate review and returning the case to the RO for additional Kent notice. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  To the extent the notice be deemed insufficient, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before a Decision Review Officer at the RO.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims files, and the Veteran has not contended otherwise.  As new and material evidence has not been received to reopen the claim, there is no duty to afford the Veteran an examination.  38 C.F.R. § 3.159(c)(4)(iii).   

Analysis

The claim for service connection for a lumbar spine disability was originally denied by a November 1987 rating decision to which the Veteran was notified in December 1987.  The December 1987 notification also informed the Veteran of his appellate rights.  As the Veteran did not file a notice of disagreement with respect to this decision, the December 1987 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  However, claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  Se e Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The evidence of record at the time of the November 1987 rating decision included the STRs, with one such record dated in May 1972 reflecting a three month history of severe radicular pain following a basketball injury prior to service in which the Veteran fell and twisted his back.  Also of record were reports from a Medical Board proceeding that discharged the Veteran from service based on a determination that the veteran had herniated nucleus pulposus that existed prior to service and that this condition was not aggravated by service.  The denial in the November 1987 adjudication was based on this determination. 

Thereafter, the Veteran attempted to reopen his claim with a report from a private physician dated in March 1988 noting that he had treated the Veteran for left hip and leg pain in the early 1980s.  A November 1998 rating decision failed to reopen the Veteran's claim, finding therein that the evidence received since the November 1987 rating decision failed to establish any relationship between any current findings and any disease or injury during military service.  A December 1998 letter and enclosure informed the Veteran of this decision and his appellate rights but the Veteran did not appeal this decision; as such, the November 1998 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).   

The Veteran again attempted to reopen his claim with evidence reflecting post-service lumbar spine disability, to include private treatment reports reflecting an impression of lumbar sprain following an April 2001 twisting injury at the Veteran's place of employment sustained after lifting some carpet.  An August 2003 rating decision failed to reopen the claim, finding that the additional evidence did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The Veteran was informed of this decision and his appellate rights by way of a letter and enclosure dated later in August 2003 but did not perfect an appeal; as such, the August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).   

The Court of Appeals for Veterans Claims (Court) has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The August 2003 rating decision is the most recent final disallowance of the claim involving entitlement to service connection for a lumbar spine disability.  

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) is as follows:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen that gave rise to this appeal in 2007, the revised version of 3.156 is applicable in this appeal. 

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by the RO determination in the instant case that new and material evidence has not been received and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence previously before adjudicators was summarized above, with none of this evidence demonstrating a link between a current lumbar spine disability and service.  While some of this evidence included evidence of post-service lumbar strain, this was in the context of a post-service injury sustained in April 2001 when the Veteran twisted his back after lifting carpet at his place of employment.

Examining the evidence submitted since that the August 2003 rating decision, this evidence also reflects private clinical evidence reflecting current lumbar spine disability, to include a private magnetic resonance imaging in September 2007 demonstrating foraminal narrowing due to a combination of broad based left lateral disc protrusion as well as congenital narrowing.  However, none of the private clinical evidence submitted since the August 2003 rating decision contains any medical opinions or finding linking a back disability to service.  Instead, this evidence consists of additional clinical records and reports from the Social Security Administrating describing treatment attributed to the April 2001 injury at the Veteran's place of employment as well as another work place injury sustained in May 2005 when the Veteran was electrocuted.  The additional evidence also includes VA outpatient treatment reports dated through July 2009, some of which reflect treatment for lumbar radiculopathy and back pain.  None of these reports contain any medical opinions or findings linking a lumbar disability to service.  

At a May 2009 hearing before a Decision Review Officer at RO, the Veteran testified that he did not have a back injury prior to service and that he injured his back during a training exercise when he fell from monkey bars.  He reported having private treatment within one year of separation from service but did not provide the location of such treatment so as to allow for a meaningful search for such records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one way street," and that when it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA).  

With respect to the general contention posited at this hearing that his back disability was incurred during his military service, the Board finds that such a contention was considered in the prior final rating decisions and is thus not "new" evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover with respect to the specific testimony in May 2009 that the injury at issue occurred while training on "monkey bars" during service, an August 1993 written statement of record from the Veteran made this same contention.  In sum, the Veteran was merely reiterating assertions he made in connection with the earlier claim.  

The record continues to lack competent evidence showing that a current back disability is etiologically linked to any event during service.  As such, none of the evidence submitted since the prior final decision on this issue competently pertains to any unestablished facts regarding this claim or presents a reasonable possibility of substantiating the claim.  The Board notes that this claim has been previously denied by the RO due to a finding of a lack of evidence linking a post-service back disability to service.  Thus, the Board is unable to find that new and material evidence has been submitted sufficient to reopen this claim. 

In summary, none of the documents added to the record since the August 2003 decision is new and material under the applicable law and the newly submitted evidence presents no reasonable possibility of substantiating the claim.  As such, and even considering the holding in Shade v. Shinseki, supra, to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


